Exhibit 10.21


GM Cruise Holdings LLC
2018 Employee Incentive Plan
Restricted Stock Unit Award Agreement
Private and Confidential
This Award Agreement describes the details under which you (“you” or the
“Participant”) are being granted a Restricted Stock Unit Award (the “RSU”) under
the 2018 Employee Incentive Plan (as amended from time to time, the “Plan”).
A copy of the Plan can be found on the Solium Shareworks site. Capitalized terms
used in this Award Agreement have the meanings given in the Plan unless noted
otherwise herein (including as set forth in Exhibit A).
The full terms of your RSU are set out in this Award Agreement, the Plan and any
policy adopted by the Board in respect of the Plan and the RSU that is
applicable to this Award Agreement. In the event of any conflict between this
Award Agreement and the Plan, the terms of this Award Agreement shall prevail.
Further, Section 15(a) of the Plan shall not be applicable to this Award
Agreement. This Award Agreement may only be amended in writing with mutual
written consent of the Board and the Participant.
Summary of the Award
Issuer
GM Cruise Holdings LLC, a Delaware limited liability company (the “Company”)
Number of Restricted Stock Units
[l]
Grant Date
[l]
Grant Date Restricted Stock Units Value Per Share
$1,515
Vesting
This RSU will vest upon satisfaction of both the Time-Vesting Condition and the
Performance-Vesting Condition as described in Section 4 of the attached Terms
and Conditions of the RSU.
Expiration Date
With respect to each RSU granted hereunder, the earliest to occur of (a) the
date on which an RSU is settled in accordance with Section 5 hereof, (b) the
date on which an RSU is forfeited in accordance with Section 4 hereof, and (c)
the tenth (10th) anniversary of the Grant Date.
Restrictive Covenants
As a condition of receiving this Award, you will be subject to the restrictive
covenants set forth in Exhibit A attached.
Accredited Investor
If requested by the Committee, you will be required to complete an
Questionnaire
Accredited Investor Questionnaire prior to acceptance of the grant.



- 1 -

--------------------------------------------------------------------------------






Terms and Conditions of the RSU
1.Grant of Restricted Stock Unit Award. Effective on the Grant Date, the Company
hereby grants [l] RSUs. Each RSU corresponds to one Common Share, subject to
adjustment as set forth in the Plan.
2.Participant Acknowledgements. The following terms apply to the grant of the
RSUs hereunder. By accepting the Award, the Participant irrevocably agrees and
acknowledges in favor of the Company (on its own behalf and as an agent for the
Company’s Subsidiaries) that:
(a)The Participant does not have any claim to be granted any Award under the
Plan, and there is no obligation for uniformity of treatment of employees,
directors, consultants, advisors, Participants, or holders or beneficiaries of
Awards under the Plan. The terms and conditions of Awards need not be the same
with respect to each recipient. Any Award granted under the Plan shall be a
one-time Award that does not constitute a promise of future grants. The Board
maintains the right to make available future grants under the Plan.
(b)The grant of this Award does not give the Participant the right to be
retained in the employ of, or to continue to provide services to, the Company or
any of its Subsidiaries. The Company or the applicable Subsidiary may at any
time dismiss the Participant, free from any liability, or any claim under the
Plan, unless otherwise expressly provided in the Plan or in any other agreement
binding the Participant and the Company. The Participant’s receipt of this Award
under the Plan is not intended to confer any rights to the Participant except as
set forth in this Award Agreement.
(c)Awards under, and the Participant’s participation in, the Plan do not form
part of the Participant’s remuneration for the purposes of determining payments
in lieu of notice of termination of the Participant’s employment , severance
payments, leave entitlements, or any other compensation payable to the
Participant and no Award, payment, or other right or benefit, under the Plan
will be taken into account in determining any benefits under any pension,
retirement, savings, profit-sharing, group insurance, welfare or benefit plan of
the Company or any of its Subsidiaries.
(d)The Company and its Subsidiaries, their respective affiliates, officers and
employees make no representation concerning the financial benefit or taxation
consequences of any Award or participation in the Plan and the Participant is
strongly advised to seek the Participant’s own professional legal and taxation
advice concerning the impact of the Plan and the Participant’s Award.
(e)The future value of the underlying Common Shares is unknown and cannot be
predicted with certainty and the Common Shares may increase or decrease in
value.
(f)The Participant has no entitlement to compensation or damages as a result of
any loss or diminution in value of Common Shares or any other rights acquired
pursuant to the Plan, including, without limitation, as a result of the
termination of the Participant’s employment by the Company or any of its
Subsidiaries for any reason whatsoever and whether or not in breach of contract.






- 2 -

--------------------------------------------------------------------------------




3.The Participant has read this Award Agreement, its Exhibits and the Plan
carefully and understands their terms.
4.Vesting; Forfeiture.
(a)General. Vesting of the RSUs is conditioned on satisfaction of two vesting
requirements before the tenth (10th) anniversary of the Grant Date (unless
earlier vested or forfeited pursuant to Sections 4(b) - (e) below): a time and
service based requirement (the “Time-Vesting Condition”) and a liquidity event
requirement (the “Performance-Vesting Condition”), each as described in clauses
(i) and (ii), respectively, below:
(i)The Time-Vesting Condition will be satisfied with respect to (i) 10% of the
aggregate Common Shares covered by the RSU on [l], (ii) 2.5% of the aggregate
Common Shares covered by the RSU on the 15th day of each calendar quarter
thereafter (for thirty-four (34) successive calendar quarters following the
first (1st) anniversary of the Grant Date), and (iii) the final 5% vesting [l],
provided, that the Participant’s Termination Date has not occurred prior to each
applicable date.
(1)Notwithstanding Section 4(a)(i) hereof, to the extent not previously
satisfied, the Time-Vesting Condition will be satisfied as to 100% of the
aggregate Common Shares covered by the RSU as of the date on which the Board
certifies in writing that the Fair Market Value per share is equal to or greater
than $[l] (as adjusted pursuant to Section 4(c) of the Plan) for a period of
ninety (90) consecutive calendar days (which, following the occurrence of an
Initial Public Offering, shall be determined by reference to the trailing ninety
(90) day volume-weighted average closing per share price of the Common Shares
over such period, and which, prior to the occurrence of an Initial Public
Offering shall take into consideration the Company’s then most-recently
completed independent valuation obtained for purposes of compliance with Section
409A of the Code); provided, that the Participant remains continuously employed
by the Company as an employee (and not solely in any other service provider
capacity such as an independent contractor or member of the Board) through such
date.
(ii)The Performance-Vesting Condition will be satisfied on the earliest to occur
of (A) the date of a Change in Control or (B) the consummation of an Initial
Public Offering.
In no event shall any of the RSUs vest unless a Change in Control or Initial
Public Offering occurs on or before the tenth (10th) anniversary of the Grant
Date (the “End Date”). The portion of the RSU for which the Time-Vesting
Condition has been satisfied as described in Section 4(a)(i) (including Section
4(a)(i)(1)) shall be referred to as the “Time-Vested Portion” and the RSU that
becomes vested upon satisfaction of the Performance-Vesting Condition as
described in Section 4(a)(ii) shall be referred to as the “Performance-Vested
RSU.”
(b)Termination of Employment.
(i)Subject to Sections 4(b)(ii), 4(c) and 4(e) hereof, and subject to the


- 3 -

--------------------------------------------------------------------------------




Participant’s delivery and non-revocation of a Release (as defined below), upon
a Participant’s involuntary termination not for Cause, the Participant shall be
entitled to receive accelerated vesting of the portion of RSUs that did not meet
the Time-Vesting Condition held by the Participant on the date of the
Participant’s Termination Date with respect to that number of RSUs that would
have become vested had the Participant remained continuously employed by the
Company for twelve (12) months immediately following the date of termination.
The Time- Vested Portion as of the Participant’s Termination Date shall remain
outstanding and eligible to satisfy the Performance-Vesting Condition until the
End Date. For the purposes of this Award Agreement, “Release” means a general
release of claims in a form acceptable to the Company.
(ii)In the event of the Participant’s Termination Date due to the Participant’s
death or Disability, the Time-Vesting Condition with respect to the RSUs that
would have vested in the ordinary course in the twelve (12) months immediately
following Participant’s Termination Date due to death or Disability shall be
deemed fully satisfied, and, in each case, such Time-Vested Portion as of the
Participant’s Termination Date shall remain outstanding and eligible to satisfy
the Performance-Vesting Condition until the End Date for the benefit of the
Participant or the Participant’s executor or administrator (as applicable), or
the person or persons to whom the Participant’s rights under this Award
Agreement shall pass by will or by the laws of descent and distribution as the
case may be, to the extent set forth herein or in the Plan. Any heir or legatee
of the Participant shall take rights herein granted subject to the terms and
conditions hereof.
(c)Change in Control. If, upon the occurrence of a Change in Control, the RSUs
are not converted or assumed in connection with such Change in Control, in
either case, by a successor entity pursuant to the Plan, then, notwithstanding
any other provisions of the Plan to the contrary, the RSUs shall, to the extent
not previously canceled, become fully vested with respect to the Time-Vesting
Condition immediately prior to such Change in Control, provided, that the
Participant’s Termination Date has not occurred prior to such Change in Control.
If, upon the occurrence of a Change in Control, the RSUs are converted or
assumed in connection with such Change in Control, in either case, by a
successor entity pursuant to the Plan, then, notwithstanding any other
provisions of the Plan to the contrary, if the Participant’s Termination Date
occurs by reason of a termination by the Company without Cause or as a result of
the Participant’s resignation of employment with the Company for “Good Reason”
(as defined below), in each case, within two (2) years following such Change in
Control, the portion of the RSUs that have not satisfied the Time-Vesting
Condition shall not be cancelled and the Time-Vesting Condition associated with
such converted or assumed RSUs shall be deemed fully satisfied upon the
Termination Date.
(i)A Participant’s resignation of employment for “Good Reason” shall mean
Participant’s resignation following any one of the following acts by the Company
(or failures by the Company to act): (i) a material negative change in the
nature or status of the Participant’s responsibilities from those in effect as
of the consummation of the Change in Control (the “Closing”); (ii) a material
negative change in the Participant’s base salary, except for any
across-the-board reduction similarly affecting similarly-situated employees of
the Company; or (iii) the


- 4 -

--------------------------------------------------------------------------------




relocation of the Participant’s principal place of employment from the
Participant’s principal place of employment as of the Closing to a location that
results in an increase in the Participant’s daily commute of more than 50 miles
in one direction; provided, however, in each case that (I) the Participant
notifies the Company in writing of the circumstances giving the Participant the
right to resign for Good Reason within thirty (30) days of the existence of such
circumstances, (II) the Company fails to cure such circumstances within thirty
(30) days after receipt of such notice, and (III) the Participant then
terminates his or her employment within ninety (90) days of such failure to
cure. If the Participant does not timely do so, the right to resign for Good
Reason shall lapse and be deemed waived with respect to those circumstances.
(d)Initial Public Offering. For the avoidance of doubt, upon an Initial Public
Offering no accelerated vesting of the Time-Vesting Condition associated with
the RSUs shall occur and upon a Participant’s Termination Date following an
Initial Public Offering, all outstanding RSUs shall be treated in accordance
with Sections 4(b) and (e) hereof.
(e)Forfeiture. Subject to the provisions of the Plan and this Award Agreement,
the RSU shall be forfeited and cancelled for no consideration at the earlier to
occur of:
(i)
the End Date;

(ii)
the Participant’s Termination Date in the event of a termination of
Participant’s employment for “Cause.” For the sake of clarity, the entire RSU
(any Time-Vested Portion and/or any Performance-Vested Portion, as well as any
portion outstanding and unvested) shall terminate and expire upon the
Participant’s Termination Date in the event of a termination of Participant’s
employment for “Cause.” For the purposes of this Award Agreement, a termination
of the Participant’s employment for “Cause” shall occur if: (i) the Participant
has engaged in intentional acts of fraud, embezzlement, theft, commission of a
felony or proven dishonesty in the course of his employment or service, or (ii)
the Participant has committed a willful material breach of the restrictive
covenants set forth in Section 2 (Nonsolicitation and Noninterference with
Business Relationships), Section 3 (Nonsolicitation and Noninterference with
Covered Persons), Section 4 (False Statements of Fact) and Section 5
(Confidential Information) of the attached Exhibit A, which are legally
enforceable under California law; provided, however, in each case that (I) the
Company notifies the Participant in writing of the circumstances giving the
Company the right to terminate the Participant’s employment for Cause within
thirty (30) days of discovery by a majority of the members of the Board of the
existence of such circumstances; provided that, prior to the earlier of a Change
in Control or Initial Public Offering, such majority consists of all members of
the Board who are employees of General Motors Company (“GM”), (II) the
Participant fails to cure, if possible, such circumstances within thirty (30)
days after receipt of such notice, and (III) the Company then terminates
Participant’s employment within ninety (90) days of such failure to cure. If the
Company does not timely do so, the right to terminate Participant’s employment
for Cause shall lapse and be deemed



- 5 -

--------------------------------------------------------------------------------




waived with respect to those circumstances. For the avoidance of doubt, the
definition of “Cause” set forth in this Award Agreement shall, solely for
purposes of this Award Agreement, supersede any other definition of “Cause” set
forth in the Plan or any other agreement between the Participant and the
Company.
5.Settlement; Withholding.
(a)Except as otherwise provided herein or in the Plan, the Company will deliver
to the Participant the number of Common Shares equal to the portion of the RSU
that has satisfied both the Time-Vesting Condition and the Performance-Vesting
Condition no later than thirty (30) days following the applicable date on which
both conditions are satisfied.
(b)The Company or any Affiliate shall have the right and is hereby authorized to
(but is not required to) withhold from this RSU, any payment due or transfer
made under the RSU or under the Plan or from any compensation or other amount
owing to the Participant the amount (in cash, Common Shares, other securities,
other awards or other property) of any applicable withholding taxes in respect
of this RSU and to take such action as may be necessary with respect to the RSU
to satisfy all obligations for the payment of such taxes (but no more than the
maximum individual statutory rate for the applicable tax jurisdiction).
Notwithstanding any provision of the Plan to the contrary, the Participant may,
at his sole discretion, elect to have the Company withhold a number of RSUs upon
the settlement of the Participant’s RSUs otherwise to be settled with a Fair
Market Value equal to the amount of the Participant’s income and employment tax
withholding obligations having a value not exceeding the amount determined by
using the applicable maximum required statutory tax withholding rates in the
applicable jurisdiction and valued at their Fair Market Value on the date of
withholding, with any fractional share amounts settled in cash.
6.Distributions; Rights as Stockholder. Cash Distributions on the number of
Common Shares issuable hereunder shall be credited to a Distribution book entry
account on behalf of the Participant with respect to each RSU granted to the
Participant, provided that such cash Distributions shall not be deemed to be
reinvested in Common Shares and shall be held uninvested and without interest
and paid in cash at the same time that the Common Shares underlying the RSUs are
delivered to the Participant in accordance with the provisions hereof. Stock or
property Distributions on Common Shares shall be credited to a Distribution book
entry account on behalf of the Participant with respect to each RSU granted to
the Participant, provided that such stock or property Distributions shall be
paid, in the sole discretion of the Board, in (a) Common Shares, (b) in the case
of a spin-off, shares of stock of the entity that is spun-off from the Company,
(c) other property or (d) cash payments equal to the Fair Market Value of such
stock or property Distributions, as applicable and in each case, at the same
time that the Common Shares underlying the RSUs are delivered to the Participant
in accordance with the provisions hereof. Except as otherwise provided herein,
the Participant shall have no rights as a stockholder with respect to any Common
Shares covered by any RSU unless and until the Participant has become the holder
of record of such shares.
7.Transferability. The RSU shall be subject to the transfer restrictions as
provided under the Plan; provided, however, that upon advance written notice to
the Company a transfer of the RSU shall be permitted in the event of transfers
made to the Participant’s family members, to family trusts or to Participant
family controlled entities and/or pursuant to lawful domestic relations orders
or agreements, in all cases without payment for such transfers to the
Participant and pursuant to such


- 6 -

--------------------------------------------------------------------------------




form of transfer agreement as the Company may reasonably require.
8.Restrictive Covenant Violation. In the event of a willful material breach with
respect to the restrictive covenants set forth in Section 2 (Nonsolicitation and
Noninterference with Business Relationships), Section 3 (Nonsolicitation and
Noninterference with Covered Persons), Section 4 (False Statements of Fact) and
Section 5 (Confidential Information) of the attached Exhibit A which are legally
enforceable under California law, the Board may, in its discretion to the extent
provided in this Section 8, terminate and cancel the RSUs, to the extent
outstanding at the time the violation is discovered, and/or require the
Participant to promptly return any Common Shares received upon any previous
vesting of the RSU (or, if the Participant transferred the Common Shares, a
payment equal to the current Fair Market Value thereof) for no consideration;
provided, however, in each case that the Company seeks to invoke this Section 8,
(I) the Company first notifies the Participant in writing of the circumstances
giving the Company the right to invoke this Section 8 within thirty (30) days
after the violation is discovered by a majority of the members of the Board;
provided that, prior to the earlier of a Change in Control or Initial Public
Offering, such majority consists of all members of the Board who are employees
of GM, (II) the Participant fails to cure, if possible, such violation within
thirty (30) days after receipt of such notice, and (III) the Company then
determines, in its discretion, whether to terminate and cancel any RSUs and
otherwise enforce its rights under this Section 8 within ninety (90) days of
such failure to cure. If the Company does not timely do so, the right to invoke
this Section 8 shall lapse and be deemed waived with respect to such violation.
Notwithstanding any other provision of the Plan or this Award Agreement to the
contrary, the Participant’s obligation to return any Common Shares received upon
any previous vesting of the RSU (or, if the Participant transferred the Common
Shares, a payment equal to the current Fair Market Value thereof) shall in no
event exceed the net after-tax number of Common Shares received by Participant
upon any previous vesting of the RSU after deducting all federal and state
income and employment taxes which were payable by Participant upon the receipt
of such Common Shares and (if the Participant has previously transferred any
Common Shares) upon the transfer of such Common Shares.
9.Conditions Precedent to Award Agreement. As a condition precedent to the
vesting, payment or settlement of any portion of the RSU at any time prior to a
Change in Control, the Participant shall: (i) refrain from engaging in any
activity that could reasonably be expected to cause material harm to the Company
or is in any manner materially and intentionally inimical or in any way
materially detrimental to the Company, in each case as determined by the Board
in good faith and (ii) furnish to the Company such information with respect to
the satisfaction of the foregoing conditions precedent as the Board may
reasonably request. In addition, the Board may require Participant to enter into
such agreements as the Board considers appropriate related to the subject matter
of this Section 9. The failure by the Participant to satisfy either of the
foregoing conditions precedent shall result in the immediate cancellation of the
unvested portion of any Award and any vested Award that has not yet been paid or
settled and the Participant will not be entitled to receive any consideration
with respect to such cancellation; provided, however, that prior to the
cancellation of any Award as described in this Section 9, (I) the Board notifies
the Participant in writing of the circumstances giving the Company the right to
cancel the RSU within thirty (30) days after such circumstances are discovered
by a majority of the members of the Board; provided that, prior to the earlier
of a Change in Control or Initial Public Offering, such majority consists of all
members of the Board who are employees of GM, (II) the Participant fails to
cure, if possible, such circumstances


- 7 -

--------------------------------------------------------------------------------




within thirty (30) days following his receipt of such notice and (III) the Board
then cancels the Participant’s RSU within ninety (90) days of such failure to
cure; provided that, after the discovery of such circumstances giving the
Company the right to cancel the RSU and before the cancellation of the RSU, the
Participant is granted an opportunity to meet with the Board (with legal
counsel, if desired) to address the existence of such circumstances. If the
Board does not timely do so, the right to cancel the Participant’s RSU shall
lapse and be deemed waived with respect to those circumstances.
10.Securities Laws. Upon the acquisition of any Common Shares pursuant to the
vesting of the RSU, the Participant will make or enter into such written
representations, warranties and agreements as the Board may reasonably request
in order to comply with applicable securities laws or with this Award Agreement.
11.Notices. Any notice necessary under this Award Agreement shall be addressed
to the Company in care of its General Counsel at the principal executive office
of the Company and to the Participant at the address appearing in the personnel
records of the Company for the Participant or to either party at such other
address as either party hereto may hereafter designate in writing to the other.
Any such notice shall be deemed effective upon receipt thereof by the addressee.
12.Choice of Law. THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.
13.RSU Subject to Plan and the LLC Agreement. By entering into this Award
Agreement, the Participant agrees and acknowledges that a copy of the Plan and
the LLC Agreement has been made available to the Participant. The Participant
and the Company both acknowledge that the RSU granted hereunder and the
underlying Common Shares are subject to the Plan and the LLC Agreement. The
terms and provisions of the Plan as it may be amended from time to time are
hereby incorporated herein by reference; provided that any amendment to the Plan
which significantly impairs the Participant’s rights under this Agreement shall
not to that extent be effective without the written consent of the Participant
(or the Participant’s estate in the case of his or her death). The terms and
provisions of the LLC Agreement may be amended from time to time in accordance
with the LLC Agreement and are hereby incorporated herein by reference.
14.Spousal Consent. To the extent the Committee determines such consent is
advisable and/or necessary, in connection with and as a condition to the grant
of an Award under this Plan, the Committee may require a Participant who is
lawfully married to complete a form of spousal consent.
15.Signature in Counterparts. This Award Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
16.Personal Information. To enable the Company to issue this Award to the
Participant, and administer the Plan and any Award, by entering into this Award
Agreement the Participant consents to the holding and processing of personal
information provided by the Participant to the Company or any Subsidiary,
trustee or third party service provider, for all purposes relating to the
operation of the Plan.




- 8 -